Exhibit 10.2

RELIANT ENERGY, INC.
2002 LONG TERM INCENTIVE PLAN

2007 LONG TERM INCENTIVE AWARD FOR OFFICERS

AWARD AGREEMENT

Pursuant to this award agreement (“Agreement”), as of February 20, 2007, Reliant
Energy, Inc. (the “Company”) hereby grants to «LEGAL» (the “Participant”),
«stock_units» Restricted Stock Units, «cash_units» Cash Units and rights (the
“Nonqualified Stock Options” or “Options”) to purchase from the Company
«options» shares of Common Stock of the Company at $16.26 per share.  The number
of units and shares is subject to adjustment as provided in Section 15 of the
Reliant Energy 2002 Long-Term Incentive Plan (the “Plan”), subject to the terms,
conditions and restrictions described in the Plan and in this Agreement.


1.                                       RELATIONSHIP TO THE PLAN; DEFINITIONS.


(A)                                  THIS GRANT OF RESTRICTED STOCK UNITS, CASH
UNITS AND OPTIONS IS SUBJECT TO ALL OF THE TERMS, CONDITIONS AND PROVISIONS OF
THE PLAN AND ADMINISTRATIVE INTERPRETATIONS THEREUNDER, IF ANY, WHICH HAVE BEEN
ADOPTED BY THE COMMITTEE AND ARE IN EFFECT ON THIS DATE.  IF ANY PROVISION OF
THIS AGREEMENT CONFLICTS WITH THE EXPRESS TERMS OF THE PLAN, THE TERMS OF THE
PLAN CONTROL AND, IF NECESSARY, THE APPLICABLE PROVISIONS OF THIS AGREEMENT ARE
DEEMED AMENDED SO AS TO CARRY OUT THE PURPOSE AND INTENT OF THE PLAN. REFERENCES
TO THE PARTICIPANT ALSO INCLUDE THE HEIRS OR OTHER LEGAL REPRESENTATIVES OF THE
PARTICIPANT OR THE PARTICIPANT’S ESTATE.

(b)                                 Except as defined herein, capitalized terms
have the same meanings as under the Plan.

Cash Unit means a Cash Award with each unit equal to the Fair Market Value of
one share of Common Stock on the vesting date as determined pursuant to Section
3.

Disability means a physical or mental impairment of sufficient severity such
that the Participant is receiving benefits under the Company’s long-term
disability plan.

Employment means employment with the Company or any of its subsidiaries.

Options mean Nonqualified Stock Options.

Option Period means the period beginning on the date of this Agreement and
ending on the date the Options expire pursuant to Section 4.

1


--------------------------------------------------------------------------------


Option Shares means shares of Common Stock which the Participant may have the
right to purchase under this Agreement.

Performance Goal means the standard established by the Committee for the
performance period from February 20, 2007 through February 20, 2010 to determine
whether the Participant’s Cash Units will vest.  The Performance Goal is
attached as Exhibit I.

Restricted Stock Unit means a Stock Award with restrictions and subject to a
vesting condition as described in this Agreement.

Retirement means termination of Employment on or after attainment of age 55 with
at least five years of service with the Company.


2.                                       ACCOUNT.  THE AWARDS GRANTED PURSUANT
TO THIS AGREEMENT WILL BE IMPLEMENTED BY A CREDIT TO A BOOKKEEPING ACCOUNT
MAINTAINED BY THE COMPANY EVIDENCING THE ACCRUAL IN FAVOR OF THE PARTICIPANT OF
THE UNFUNDED AND UNSECURED RIGHT TO RECEIVE THE RESTRICTED STOCK UNITS, THE CASH
UNITS AND THE OPTIONS GRANTED.  EXCEPT AS PROVIDED IN SECTION 10, THE AWARDS
CREDITED TO THE BOOKKEEPING ACCOUNT MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
PLEDGED OR OTHERWISE ENCUMBERED UNTIL THE PARTICIPANT HAS BEEN REGISTERED AS THE
HOLDER OF SHARES OF COMMON STOCK REPRESENTING THE RESTRICTED STOCK UNITS OR
EXERCISED OPTIONS.


3.                                       VESTING.  UNLESS EARLIER FORFEITED AS
DESCRIBED BELOW, THE AWARDS WILL VEST AS FOLLOWS:

(i)            The Restricted Stock Units will vest on February 20, 2010.  If
the Participant’s Employment is terminated for any reason on or prior to
February 20, 2010, the Participant’s right to receive the Restricted Stock Units
will be forfeited.

(ii)           The Cash Units will vest, if at all, upon the Committee’s
determination that the Performance Goal has been met. If the Performance Goal
has not been met by February 20, 2010, the Cash Units will be forfeited.  If the
Participant’s Employment is terminated for any reason before the earlier of the
date the Committee determines that the Performance Goal has been met or February
20, 2010, the Participant’s right to receive the Cash Units will be forfeited.

(iii)          The Options will vest and become exercisable in three cumulative
annual installments as follows:

«one» Option Shares exercisable on February 20, 2008;

an additional «two» Option Shares exercisable on February 20, 2009;

and the remaining «three» Option Shares exercisable on February 20, 2010.

2


--------------------------------------------------------------------------------


The Participant must be employed by the Company through the date of
exercisability of each installment for the Options to become exercisable with
respect to additional shares of Common Stock on such date.

4.                                       Expiration of Option Period.  The
Option Period will expire on February 19, 2017 except as follows:

(i) Upon termination of Employment of the Participant due to death or
Disability, the vested Options, if any, will expire upon the earlier of one year
following the date of termination of Employment or expiration of the Option
Period.


(II) UPON TERMINATION OF EMPLOYMENT OF THE PARTICIPANT BECAUSE OF RETIREMENT,
THE VESTED OPTIONS, IF ANY, WILL EXPIRE UPON THE EARLIER OF THREE YEARS
FOLLOWING THE DATE OF TERMINATION OF EMPLOYMENT OR EXPIRATION OF THE OPTION
PERIOD.


(III) UPON TERMINATION OF EMPLOYMENT OF THE PARTICIPANT BY THE COMPANY OR ANY OF
ITS SUBSIDIARIES FOR ANY REASON OR DUE TO VOLUNTARY RESIGNATION BY THE
PARTICIPANT, THE UNVESTED PORTION OF THE OPTIONS WILL EXPIRE IMMEDIATELY, AND
THE VESTED OPTIONS, IF ANY, WILL EXPIRE UPON THE EARLIER OF ONE YEAR FOLLOWING
THE DATE OF TERMINATION OF EMPLOYMENT OR THE EXPIRATION OF THE OPTION PERIOD.


(IV) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN THE EVENT THE
PARTICIPANT DIES FOLLOWING TERMINATION OF EMPLOYMENT BUT PRIOR TO THE EXPIRATION
OF THE OPTION PURSUANT TO THIS SECTION 4, THE PORTION OF THE OPTION EXERCISABLE
UPON THE PARTICIPANT’S DEATH WILL EXPIRE ONE YEAR FOLLOWING THE DATE OF THE
PARTICIPANT’S DEATH OR, IF EARLIER, UPON THE EXPIRATION OF THE OPTION PERIOD.

5.                                       Payment of Restricted Stock Units. 
Upon the vesting of Participant’s right to receive Restricted Stock Units, a
number of shares of Common Stock equal to the number of vested Restricted Stock
Units will be registered in the Participant’s name as soon as practicable after
the vesting date.  The Company will have the right to withhold applicable taxes
from any such payment or from other compensation payable to the Participant at
the time of such vesting and delivery pursuant to Section 12 of the Plan.

6.                                       Payment of Cash Units.  Upon the
vesting, if at all, of Participant’s right to receive Cash Units, the Cash Units
will be settled by a cash payment to the Participant as soon as practicable
after the vesting.  The Company will have the right to withhold applicable taxes
from any such payment or from other compensation payable to the Participant at
the time of such vesting and delivery pursuant to Section 12 of the Plan.

7.                                       Exercise of Options.  Subject to the
limitations set forth herein and in the Plan, the Options may be exercised
pursuant to the procedures established by the Committee.  Unless otherwise
permitted by the Committee, upon exercise the Participant must provide to the
Company or its designated representative, cash,

3


--------------------------------------------------------------------------------


check or money order payable to the Company equal to the full amount of the
purchase price for any shares of Common Stock being acquired or, at the election
of the Participant, Common Stock held by the Participant for at least six months
equal in value to the full amount of the purchase price (or any combination of
cash, check, money order or such Common Stock).  For purposes of determining the
amount, if any, of the purchase price satisfied by payment in Common Stock, the
Common Stock will be valued at its Fair Market Value on the date of exercise.
Any Common Stock delivered in satisfaction of all or a portion of the purchase
price must be appropriately endorsed for transfer and assignment to the
Company.  The Company will have the right to withhold applicable taxes from
compensation otherwise payable to the Participant at the time of exercise
pursuant to Section 12 of the Plan.


8.                                       CASH PAYMENT UPON A CHANGE OF CONTROL. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, UPON OR IMMEDIATELY PRIOR TO
THE OCCURRENCE OF ANY CHANGE OF CONTROL OF THE COMPANY PRIOR TO VESTING DATE,
(I) PARTICIPANT’S RIGHT TO RECEIVE RESTRICTED STOCK UNITS AND CASH UNITS WILL
VEST AND WILL BE SETTLED BY A CASH PAYMENT TO PARTICIPANT EQUAL TO THE PRODUCT
OF (A) THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK ON THE DATE IMMEDIATELY
PRECEDING THE DATE ON WHICH THE CHANGE OF CONTROL OCCURS AND (B) THE TOTAL
NUMBER OF RESTRICTED STOCK UNITS AND CASH UNITS GRANTED AND (II) PARTICIPANT’S
RIGHT TO RECEIVE THE OPTIONS (UNLESS PREVIOUSLY EXPIRED PURSUANT TO SECTION 4)
SHALL BE SETTLED BY A CASH PAYMENT TO THE PARTICIPANT EQUAL TO THE PRODUCT OF
(A) THE DIFFERENCE BETWEEN (1) THE FAIR MARKET VALUE PER SHARE OF COMMON STOCK
ON THE DATE IMMEDIATELY PRECEDING THE DATE ON WHICH THE CHANGE IN CONTROL OCCURS
AND (2) THE EXERCISE PRICE OF THE OPTIONS AND (B) THE TOTAL NUMBER OF
UNEXERCISED OPTION SHARES, REGARDLESS OF WHETHER SUCH OPTION SHARES HAVE BECOME
EXERCISABLE UNDER SECTION 3.  SUCH CASH PAYMENT WILL SATISFY THE RIGHTS OF
PARTICIPANT AND THE OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT IN FULL.


9.                                       NOTICES.  FOR PURPOSES OF THIS
AGREEMENT, NOTICES AND ALL OTHER COMMUNICATIONS MUST BE IN WRITING AND WILL BE
DEEMED TO HAVE BEEN GIVEN WHEN PERSONALLY DELIVERED OR WHEN MAILED BY UNITED
STATES REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID,
ADDRESSED TO THE COMPANY AT 1000 MAIN ST., HOUSTON, TX 77002, AND TO THE
PARTICIPANT AT THE ADDRESS ON RECORD FOR THE PARTICIPANT IN THE COMPANY’S HUMAN
RESOURCES DEPARTMENT OR TO SUCH OTHER ADDRESS AS EITHER PARTY MAY FURNISH TO THE
OTHER IN WRITING IN ACCORDANCE WITH THIS SECTION 9.

10.                                 Successors and Assigns.  This Agreement is
binding upon and inures to the benefit of the Participant, the Company and their
respective permitted successors and assigns.  Notwithstanding anything herein to
the contrary, the Restricted Stock Units, Cash Units and/or Options are
transferable by the Participant to Immediate Family Members, Immediate Family
Members Trusts and Immediate Family Member Partnerships pursuant to Section 14
of the Plan.

11.                                 No Employment Guaranteed.  Nothing in this
Agreement gives the Participant any rights to (or imposes any obligations for)
continued Employment by the

4


--------------------------------------------------------------------------------


Company or any Subsidiary thereof or successor thereto, nor does it give those
entities any rights (or impose any obligations) with respect to continued
performance of duties by the Participant.

12.                                 Shareholder Rights.  The Participant shall
have no rights of a shareholder with respect to the Restricted Stock Units or
the Options unless and until the Participant is registered as the holder of
shares of Common Stock representing the Restricted Stock Units and/or the
Options on the records of the Company.


13.                                 SECTION 409A OF THE CODE.  IT IS INTENDED
THAT THIS AGREEMENT AND ANY AWARDS UNDER THIS AGREEMENT SATISFY THE REQUIREMENTS
OF SECTION 409A OF THE CODE TO AVOID IMPOSITION OF APPLICABLE TAXES THEREUNDER. 
THUS, NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IF ANY
PROVISION OF THIS AGREEMENT OR AWARD UNDER THIS AGREEMENT WOULD RESULT IN THE
IMPOSITION OF AN APPLICABLE TAX UNDER SECTION 409A OF THE CODE AND RELATED
REGULATIONS AND TREASURY PRONOUNCEMENTS, THAT AGREEMENT PROVISION OR AWARD WILL
BE REFORMED TO AVOID IMPOSITION OF THE APPLICABLE TAX AND NO ACTION TAKEN TO
COMPLY WITH SECTION 409A SHALL BE DEEMED TO ADVERSELY AFFECT THE PARTICIPANT’S
RIGHTS TO AN AWARD.

 

 

RELIANT ENERGY, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Karen D. Taylor

 

 

 

 

 

Karen D. Taylor

 

 

 

 

 

Senior Vice President

 

 

5


--------------------------------------------------------------------------------


Exhibit I

Performance Goal

A closing price for shares of the Company’s common stock on the New York Stock
Exchange of $23 for 20 consecutive trading days any time between February 20,
2007 and February 20, 2010.  If the Company’s shares do not reach and maintain a
closing price of $23 for 20 consecutive trading days between February 20, 2007
and February 20, 2010, the Cash Units will be forfeited.

 

6


--------------------------------------------------------------------------------